Citation Nr: 0304072	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  This matter originally came to the Board of Veterans' 
Appeals (Board) on appeal from decisions by the RO in 
Nashville, Tennessee, entered in August 1999 and July 2000.  
Those rating decisions held that the veteran had not 
submitted new and material evidence to reopen his previously 
denied claims for entitlement to service connection for 
defective hearing and tinnitus.

In May 2001, the Board remanded the case for additional 
development.  Subsequently, an October 2002 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  A December 1985 rating decision denied service connection 
for tinnitus; the veteran was notified of the RO's decision 
and he did not file a timely appeal. 

2.  The evidence received since the December 1985 rating 
decision that attests to the veteran's inservice duties and 
exposure to noise, bears directly and substantially upon the 
specific matters under consideration; and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A December 1986 final Board decision denied service 
connection for bilateral hearing loss. 

4.  The evidence received since the December 1986 Board 
decision that attests to the veteran's inservice duties and 
exposure to noise, bears directly and substantially upon the 
specific matters under consideration; it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  The veteran currently has hearing loss and tinnitus which 
have been medically associated with inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO's December 1985 rating 
action that denied service connection for tinnitus is new and 
material and the veteran's claim for service connection for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Evidence received since the Board's December 1986 
decision that denied service connection for hearing loss is 
new and material and the veteran's claim for service 
connection for that benefit is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

4.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Board's May 2001 remand, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the August 
and October 2000 statements of the case (SOCs) of the laws 
and regulations pertaining to his claims on appeal.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claims, and the veteran has 
been adequately informed as to the type of evidence that 
would help substantiate his claims.  The Board's May 2001 
remand informed the veteran of the provisions of the VCAA.  

Pursuant to the Board's remand, the RO contacted the service 
department in another attempt to obtain and/or reconstruct 
the veteran's service medical records.  A negative response 
was received.  The veteran was contacted and requested to 
complete VA Form(s) 21-4142 so that the RO could attempt to 
obtain additional private medical records.  The veteran 
responded that he had no additional records, and he did not 
complete a VA Form 21-4142.  A May 2001 letter notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  It informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  The October 
2002 SSOC provided the veteran with the text of 38 C.F.R. 
§ 3.159, which spells out the evidence to be obtained by VA 
and what evidence and information must be supplied by the 
veteran.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

New and Material Evidence

A December 1985 rating decision denied service connection for 
tinnitus.  The basis for the denial was that there was no 
objective evidence of inservice incurrence of tinnitus.  The 
veteran was notified of the RO's decision in January 1986.  
The veteran did not appeal the decision with respect to the 
tinnitus denial within one year of the notification letter 
and the decision is final.  Formerly 38 U.S.C. § 4005 (1982); 
38 C.F.R. § 19.192 (1985); currently 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302 (2002).

A December 1986 Board decision denied service connection for 
bilateral hearing loss.  The basis for the denial was that 
there was no contemporaneously recorded evidence of a chronic 
hearing loss dating from the veteran's period of service or 
the first postservice year.  The Board's decision is final.  
38 C.F.R. § 19.104 (1986).

Consequently, because the December 1985 and December 1986 
decisions are both final, the veteran's current claims of 
service connection for defective hearing and tinnitus may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudications.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's requests 
to reopen his claims of entitlement to service connection 
were filed prior to that date.  Therefore, the amended 
regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The RO determined in its December 1985 decision that the 
evidence did not establish that tinnitus was incurred in or 
aggravated by service.  Similarly, the Board in its December 
1986 rating decision determined that the evidence did not 
establish that hearing loss was incurred in or aggravated by 
service, or that it began during the first postservice year.   
In order to reopen the claims, the veteran would have to 
submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denials.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the questions of whether there was any objective 
evidence of inservice incurrence of tinnitus and/or hearing 
loss.  

The evidence received since the December 1985 and December 
1986 decisions includes a statement from W.E.T. dated in 1998 
that differed substantially from the one previously of record 
from him.  W.E.T.'s new statement indicated that he served 
with the veteran at both Langley Field, Virginia, and at an 
Royal Air Force Station in England.  The statement noted that 
the veteran worked on B-45 bombers and worked in hangars.  
Mr. T. described airplane engines revving up each day in the 
veteran's presence and how the veteran complained all the 
time about his ears hurting.

This evidence supporting the veteran's contentions with 
respect to the sources of his reported inservice noise 
exposure, was not previously of record, and it bolsters the 
medical opinions of record which attribute the veteran's 
current hearing loss and tinnitus to exposure to airplane 
engines in service.  It is particularly significant in light 
of the absence of the veteran's service medical records.  

Since the evidence received since the December 1985 rating 
decision and the December 1986 Board decision bears directly 
and substantially upon the specific matters under 
consideration, it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (2001).  Accordingly, the 
veteran's claims for service connection for hearing loss and 
tinnitus are reopened.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002). 

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, given the favorable 
outcome of the Board's consideration of the claim, the Board 
finds that the veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A May 1974 statement from M.G., M.D., indicated that the 
veteran had severe high tone sensorineural hearing loss 
compatible with noise exposure, and that the veteran felt 
that it was attributable to noise from airplanes in the 
military.  A November 1985 statement from J.E.H., M.D., 
stated that the veteran had had hearing loss since Dr. H. 
first saw him in the early 1970's, and that the veteran had 
reported that this had been due to exposure to noise from 
airplane engines.  Dr. H. stated that "it is my opinion, and 
also the E.N.T. specialist, that this patient's hearing loss 
is the result of exposure to loud noises and probably is 
service connected by history."  A statement from J.E.H., 
M.D., dated in October 1998, noted that the veteran had 
hearing loss and tinnitus due to exposure to noise in service 
in the 1950's.  

The medical evidence of record indicates that the veteran 
currently has bilateral hearing loss and tinnitus which have 
been attributed to the veteran's inservice exposure to 
airplane engine noise.  No medical evidence of record has 
identified any other cause for the current hearing loss 
and/or tinnitus.  Accordingly, the Board finds that he is 
entitled to service connection for bilateral hearing loss and 
tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

